         Case 2:18-cv-09386-GW-GJS Document 22 Filed 04/03/19 Page 1 of 4 Page ID #:95


                   1 LATHAM & WATKINS LLP
                       Daniel M. Wall (Bar No. 102580)
                   2     dan.wall@lw.com
                       Timothy L. O’Mara (Bar No. 212731)
                   3     tim.o’mara@lw.com
                     505 Montgomery Street, Suite 2000
                   4 San Francisco, California 94111-6538
                     Telephone: +1.415.391.0600
                   5 Facsimile: +1.415.395.8095
                   6 Attorneys for Defendants Ticketmaster LLC
                     and Live Nation Entertainment, Inc.
                   7
                     [Additional Counsel Listed on Signature Page]
                   8
                   9
              10
                                         UNITED STATES DISTRICT COURT
              11
                                       CENTRAL DISTRICT OF CALIFORNIA
              12
              13
              14       VICTORIA MESSING and SCOTT              Case No. 2:18-cv-09386-GW-GJS
                       FORSCHEIN, on behalf of herself and
              15       all others similarly situated,
              16                            Plaintiffs,
              17       v.                                      FURTHER JOINT STATUS
                                                               REPORT
              18       TICKETMASTER L.L.C., a Virginia
                       Corporation, LIVE NATION
              19       ENTERTAINMENT, INC., a Delaware
                       Corporation,
              20
                                            Defendants.
              21
              22
              23
              24
              25
              26
              27
              28
                                                                            FURTHER JOINT STATUS REPORT
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                             CASE NO. 2:18-CV-09386-GW-GJS
         Case 2:18-cv-09386-GW-GJS Document 22 Filed 04/03/19 Page 2 of 4 Page ID #:96


                   1        Pursuant to the Court’s Order on Joint Stipulation to Stay Case Pending
                   2 Resolution of Motion to Compel Arbitration in Related Case (ECF No. 20) (“Stay
                   3 Order”) and the prior Joint Status Report (ECF No. 21), Defendants Ticketmaster
                   4 LLC and Live Nation Entertainment, Inc. and Plaintiffs Victoria Messing and Scott
                   5 Forschein hereby submit the following Further Joint Status Report.
                   6        In accordance with the Stay Order, the parties met and conferred on March 25,
                   7 2019 regarding next steps in light of the Court’s ruling in Dickey v. Ticketmaster,
                   8 LLC, No. 2:18-cv-09052 (C.D. Cal.). Thereafter, on April 1, 2019, the United States
                   9 District Court for the Northern District of California granted Defendants’ motion to
              10 compel arbitration in another, similar case. See Order Granting Motion to Compel
              11 Arbitration, Lee v. Ticketmaster L.L.C., No. 3:18-cv-05987-VC (N.D. Cal. Apr. 1,
              12 2019), ECF No. 44 (Chhabria, J.). To allow the parties sufficient time to meet and
              13 confer regarding the implications of both the Dickey and Lee orders, the parties agree
              14 that this case should remain stayed until April 15, 2019, on which date the parties
              15 will provide a further joint status update to the Court.
              16
              17                                [Signatures on following page]
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                 FURTHER JOINT STATUS REPORT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  1                 CASE NO. 2:18-CV-09386-GW-GJS
         Case 2:18-cv-09386-GW-GJS Document 22 Filed 04/03/19 Page 3 of 4 Page ID #:97


                   1   Dated: April 3, 2019            Respectfully Submitted,
                   2                                   LATHAM & WATKINS LLP
                   3
                                                 By:    /s/ Timothy L. O’Mara
                   4                                   Timothy L. O’Mara (Bar No. 212731)
                   5                                   505 Montgomery Street, Suite 2000
                                                       San Francisco, California 94111-6538
                   6                                   Telephone: +1.415.391.0600
                                                       Facsimile: +1.415.395.8095
                   7                                   tim.o’mara@lw.com
                   8                                   Attorneys for Defendants Ticketmaster
                                                       LLC and Live Nation Entertainment,
                   9                                   Inc.
              10
              11       Dated: April 3, 2019            STULL, STULL & BRODY
              12
                                                 By:    /s/ Melissa R. Emert
              13                                       Melissa R. Emert (pro hac vice)
              14                                       6 East 45th Street
                                                       New York, NY 10017
              15                                       Telephone: (212) 687-7230
                                                       Facsimile: (212) 490-2022
              16                                       memert@ssbny.com
              17                                       Gayle M. Blatt (Bar No. 122048)
                                                       CASEY GERRY SCHENK
              18                                       FRANCAVILLA BLATT &
                                                       PENFIELD, LLP
              19                                       110 Laurel Street
                                                       San Diego, CA 92101
              20                                       Telephone: (619) 238-1811
                                                       Facsimile: (619) 544-9232
              21                                       gmb@cglaw.com
              22                                       Attorneys for Plaintiffs Victoria
                                                       Messing and Scott Forschein
              23
              24
              25
              26
              27
              28
                                                                        FURTHER JOINT STATUS REPORT
ATTORNEYS AT LAW
 SAN FRANCISCO                                         2                 CASE NO. 2:18-CV-09386-GW-GJS
         Case 2:18-cv-09386-GW-GJS Document 22 Filed 04/03/19 Page 4 of 4 Page ID #:98


                   1                                 ATTESTATION
                   2        I am the ECF user whose identification and password are being used to file
                   3 the foregoing Further Joint Status Report.     Pursuant to Civil Local Rule 5-
                   4 4.3.4(a)(2), I, Timothy L. O’Mara, attest that concurrence in the filing of this
                   5 document has been obtained.
                   6
                   7   Dated: April 3, 2019                            /s/ Timothy L. O’Mara
                   8                                                    Timothy L. O’Mara
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                               FURTHER JOINT STATUS REPORT
ATTORNEYS AT LAW
 SAN FRANCISCO                                                3                 CASE NO. 2:18-CV-09386-GW-GJS
